

117 S1658 RS: Providing Urgent Maternal Protections for Nursing Mothers Act
U.S. Senate
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 65117th CONGRESS1st SessionS. 1658IN THE SENATE OF THE UNITED STATESMay 17, 2021Mr. Merkley (for himself, Ms. Murkowski, Mr. Booker, Mr. Casey, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsMay 27, 2021Reported by Mrs. Murray, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Fair Labor Standards Act of 1938 to expand access to breastfeeding accommodations in the workplace, and for other purposes.1.Short titleThis Act may be cited as the Providing Urgent Maternal Protections for Nursing Mothers Act or the PUMP for Nursing Mothers Act.2.Breastfeeding accommodations in the workplace(a)Expanding employee access to break time and spaceThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended—(1)in section 7, by striking subsection (r);(2)in section 15(a)—(A)by striking the period at the end of paragraph (5) and inserting ; and; and(B)by adding at the end the following:(6)to violate any of the provisions of section 18D.;(3)in section 16(b), by striking 7(r) each place the term appears and inserting 18D; and(4)by inserting after section 18C the following:18D.Breastfeeding accommodations in the workplace(a)In generalAn employer shall provide—(1)a reasonable break time for an employee to express breast milk for such employee’s nursing child for 1 year after the child’s birth each time such employee has need to express the milk; and(2)a place, other than a bathroom, that is shielded from view and free from intrusion from coworkers and the public, which may be used by an employee to express breast milk.(b)Compensation(1)In generalSubject to paragraph (2), an employer shall not be required to compensate an employee receiving reasonable break time under subsection (a)(1) for any time spent during the workday for such purpose unless otherwise required by Federal or State law or municipal ordinance.(2)Relief from dutiesBreak time provided under paragraph (1) shall be considered hours worked if the employee is not completely relieved from duty during the entirety of such break.(c)ExemptionAn employer that employs less than 50 employees shall not be subject to the requirements of this section, if such requirements would impose an undue hardship by causing the employer significant difficulty or expense when considered in relation to the size, financial resources, nature, or structure of the employer’s business.(d)Laws providing greater protectionNothing in this section shall preempt a State law or municipal ordinance that provides greater protections to employees than the protections provided for under this section..(b)Clarifying remediesSection 16(b) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(b)) is amended by striking 15(a)(3) each place the term appears and inserting 7(r) or 15(a)(3).3.Effective date(a)Expanding accessThe amendments made by section 2(a) shall take effect on the date that is 120 days after the date of enactment of this Act.(b)Remedies and clarificationThe amendments made by section 2(b) shall take effect on the date of enactment of this Act. 1.Short titleThis Act may be cited as the Providing Urgent Maternal Protections for Nursing Mothers Act or the PUMP for Nursing Mothers Act.2.Breastfeeding accommodations in the workplace(a)Expanding employee access to break time and spaceThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended—(1)in section 7 (29 U.S.C. 207), by striking subsection (r); and(2)by inserting after section 18C (29 U.S.C. 218c) the following:18D.Breastfeeding accommodations in the workplace(a)In generalAn employer shall provide—(1)a reasonable break time for an employee to express breast milk for such employee’s nursing child for 1 year after the child’s birth each time such employee has need to express the milk; and(2)a place, other than a bathroom, that is shielded from view and free from intrusion from coworkers and the public, which may be used by an employee to express breast milk.(b)Compensation(1)In generalSubject to paragraph (2), an employer shall not be required to compensate an employee receiving reasonable break time under subsection (a)(1) for any time spent during the workday for such purpose unless otherwise required by Federal or State law or municipal ordinance.(2)Relief from dutiesBreak time provided under paragraph (1) shall be considered hours worked if the employee is not completely relieved from duty during the entirety of such break.(c)ExemptionAn employer that employs less than 50 employees shall not be subject to the requirements of this section, if such requirements would impose an undue hardship by causing the employer significant difficulty or expense when considered in relation to the size, financial resources, nature, or structure of the employer’s business.(d)Laws providing greater protectionNothing in this section shall preempt a State law or municipal ordinance that provides greater protections to employees than the protections provided for under this section..(b)Clarifying remediesThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended—(1)in section 15(a) (29 U.S.C. 215(a))—(A)by striking the period at the end of paragraph (5) and inserting ; and; and(B)by adding at the end the following:(6)to violate any of the provisions of section 18D.; and(2)in section 16(b) (29 U.S.C. 216(b)), by striking 15(a)(3) each place the term appears and inserting 15(a)(3) or 18D.3.Effective date(a)Expanding accessThe amendments made by section 2(a) shall take effect on the date of enactment of this Act.(b)Remedies and clarificationThe amendments made by section 2(b) shall take effect on the date that is 120 days after the date of enactment of this Act. May 27, 2021Reported with an amendment